Exhibit 10.17


AMERICAN REALTY CAPITAL V, LLC
405 PARK AVENUE, 15TH FLOOR, NEW YORK, NY 10022
T: (212) 415-6500 F: (212) 421-5799





August 14, 2013


BY ELECTRONIC MAIL


OLMC Partners, LLC
5215 Old Orchard Road
Suite 625
Skokie, IL 60077
Attention: Brian Howard
Email: BHoward@stageequity.com    


Re:
Agreement for Purchase and Sale of Real Property, having an effective date of
July 15, 2013, by and between American Realty Capital V, LLC, a Delaware limited
liability company (together with its successors and assigns, “Buyer”), and OLMC
Partners, LLC, a Delaware limited liability company (“Seller), as amended by
letter agreement, dated July 18, 2013, and effective July 23, 2013, by and
between Buyer and Seller (as amended, the “Agreement”)



Dear Mr. Howard:


Reference is made to the Agreement. Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Agreement.


This letter agreement shall serve to memorialize the following matters:


1.
Notwithstanding anything to the contrary contained in the Agreement, the Due
Diligence Period shall expire at 11:59 PM EDT on August 16, 2013.



Except as expressly modified by this letter agreement, the terms, covenants and
conditions of the Agreement shall remain in full force and effect, and shall be
unmodified.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this letter agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this letter agreement to the other party
upon request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------

OLMC Partners, LLC
August 14, 2013
Page 2 of 2



Please acknowledge Seller’s agreement to and acceptance of the terms hereof by
countersigning this letter agreement on behalf of Seller in the space provided
below.
        
Sincerely,
AMERICAN REALTY CAPITAL V, LLC
By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President






AGREED TO AND ACCEPTED
AS OF AUGUST 14, 2013:


 
 
OLMC PARTNERS, LLC, a Delaware limited liability company


By: MM-OLMC Partners, LLC


 
By: /s/ Edward W. Ross
 
   Name: Edward W. Ross
 
   Title: Managing Member
 
 
 

   
























Cc:    Michael Z. Margolies (by Electronic Mail)
Jesse Galloway (by Electronic Mail)


